DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: according to numbers of transitions between adjacent memory cell states at which a bit value changes; a data attribute value generator configured to calculate a data attribute value for each logical block address (LBA) by counting and adjusting the number of writes and the number of reads for the LBA; a reliability requirement value calculator configured to calculate a reliability requirement value for the LBA based on the data attribute value of the LBA, upon receipt of a write request from a host; and a grader configured to determine program allocation priorities for the page groups based on the reliability requirement value, and a combination of other limitations in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827